Citation Nr: 1520176	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative arthritis of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for instability of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for bilateral hearing loss disability.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 1985 and from January 1991 to June 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was scheduled for a Central Office hearing in March 2015.  In a February 2015 hearing, the Veteran withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of the disability rating of degenerative arthritis of the bilateral knees, instability of the left knee and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by the RO in a decision of June 2002.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's June 2002 decision is cumulative.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the June 2002 rating decision is not new and material and the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

 Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. See id. 

A VCAA letter dated in September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was informed of the reason for the prior denial and the type of evidence necessary to reopen the claim.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  The Veteran was also advised of the reason for the previous final denials of service connection and instructed him on the meaning of new and material evidence.  The letter predated the rating decision.

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records, service personnel records, VA medical treatment records, and private medical records are in the file.  The Board finds no indication that other available, outstanding treatment records exist.  The Board concludes that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim. VA has fulfilled its duty to assist.

The Board notes that the appellant has not been scheduled for or provided with a VA examination in connection with his current claims.  However, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran seeks to reopen claims for service connection for diabetes mellitus.  Service connection was previously denied in a June 2002 rating decision.  The RO denied service connection for diabetes mellitus as there was no evidence of record showing that the Veteran served in Vietnam and there was no evidence of exposure to Agent Orange, and there was no evidence that diabetes mellitus was incurred in or aggravated by service.  The RO notified the Veteran of this decision in June 2002 and the veteran did not file a notice of disagreement.  Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO's June 2002 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 2002 decision.

Under the applicable regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 2002 decision, the record included service medical records, VA outpatient treatment records showing a diagnosis of diabetes mellitus, the Veteran's statements alleging that he went with his unit to Vietnam, and the Veteran's DD-214 which showed no service in Vietnam.  With regard to his claimed service in Vietnam, the Veteran submitted a May 2002 statement asserting that he was sent to Vietnam "without orders in hand" and informed that his order "would be received later."  He acknowledge that he did not have copies of any orders documenting his assignment to Vietnam and asserted that the Army had lost all records showing he was in Vietnam.  

Submitted since the RO's June 2002 rating decision are additional VA outpatient treatment records showing continued treatment for diabetes mellitus, and additional statements from the Veteran wherein he states he has no evidence of his service in Vietnam except his word that he went to Vietnam with his unit.   

The Board has made a careful review of the evidence of record.  In the present claim, the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran was exposed to herbicides in service, or that his diabetes mellitus was otherwise incurred or aggravated by service.  No evidence has been introduced that diabetes mellitus is related to service.  No new evidence has been introduced of service in Vietnam.  In fact, the Veteran himself stated he had no evidence of his service in Vietnam, and despite requests form the RO to submit evidence of any service in Vietnam, the Veteran has not provided any details as to his alleged Vietnam service.  To the extent that the Veteran asserts that he served in Vietnam, such assertions were of record at the time the original denial of his claim and considered by the RO in the 2002 rating action that denied service connection.  The evidence introduced since the June 2002 rating decision does not show diabetes mellitus in-service or a nexus to service, or exposure to herbicides in service.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the June 2002 rating decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for diabetes mellitus is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was no competent evidence of in-service diabetes mellitus and no competent evidence of a nexus to service, to include exposure to herbicides.  There had been post-service evidence of diabetes mellitus.  Since then, he has submitted evidence of diabetes mellitus, but such fact had previously been established and is this cumulative.  In regard to his assertion as to cause, such is repetitive of his initial claim and is also cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.


ORDER


The application to reopen the claim for service connection for diabetes mellitus is denied.


REMAND

The Veteran seeks increased disability ratings for his service connected degenerative arthritis of the bilateral knees, instability of the left knee and bilateral hearing loss.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claims.

The Veteran was most recently afforded VA examinations in May 2012.  Since then, in an August 2012 VA Form 9 and in statements the Veteran has argued that his disabilities have been getting progressively worse.  Most recently, the Veteran's representative, in an April 2015 Informal Hearing Presentation, stated that the Veteran had been getting progressively worse.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore new VA examinations are needed to ascertain the current level of severity of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected degenerative arthritis of the bilateral knees, and instability of the left knee.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.  

The examiner should specifically state range of motion findings.  The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  

Any degree of instability on either knee should be clearly documented.  

A rationale for any opinion rendered must be provided.  

2. Schedule the Veteran for an audiological examination to determine the current level of severity of the service connected bilateral hearing loss disability. The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.  

The examiner must clearly state the extent of functional impairment associated with the hearing loss disability.  A rationale for any opinion rendered must be provided.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


